     Case 1:20-cv-00306-AWI-SKO Document 16 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MARIA NINO,                                      No. 1:20-cv-00306-AWI-SKO
11                       Plaintiff,
12           v.                                        ORDER RE: PROPOSED SUBSTITUTION
                                                       OF ATTORNEY
13    WELLS FARGO BANK N.A., et al.,
                                                       (Doc. 14)
14                       Defendants.
15

16          On April 20, 2020, Plaintiff’s counsel filed a “Consent Order Granting Substitution of
17
     Attorney,” (Doc. 14), which states that “Plaintiff Maria Nino, Pro Se” substitutes as counsel of
18
     record for herself, in place of her attorneys Zachary D. Schorr, Esq., and Melissa Marquez, Esq.
19
     (Id. at 1.) As explained below, because Plaintiff’s counsel’s withdrawal from the case would leave
20
     Plaintiff in propria persona, counsel must comply with Local Rule 182(d).
21

22          An attorney may not withdraw as counsel of record except by leave of court, and granting

23   leave to withdraw is discretionary. See Warkentine v. Soria, CASE NO. 1:13-cv-1550-MJS, 2014
24   WL 12773794, at *1 (E.D. Cal. Dec. 23, 2014) (citing United States v. Carter, 560 F.3d 1107, 1113
25
     (9th Cir. 2009); Darby v. City of Torrance, 810 F.Supp. 275, 276 (C.D. Cal. 1992)). A motion to
26
     withdraw as counsel must comply with the terms of Local Rule 182. See E.D. Cal. 182(d).
27
            Here, Plaintiff’s counsel’s filing fails to comply with Local Rule 182(d), which states:
28
     Case 1:20-cv-00306-AWI-SKO Document 16 Filed 04/23/20 Page 2 of 2

 1            Unless otherwise provided herein, an attorney who has appeared may not withdraw
              leaving the client in propria persona without leave of court upon noticed motion
 2            and notice to the client and all other parties who have appeared. The attorney shall
 3            provide an affidavit stating the current or last known address or addresses of the
              client and the efforts made to notify the client of the motion to withdraw.
 4            Withdrawal as attorney is governed by the Rules of Professional Conduct of the
              State Bar of California, and the attorney shall conform to the requirements of those
 5            Rules. The authority and duty of the attorney of record shall continue until relieved
              by order of the Court issued hereunder. Leave to withdraw may be granted subject
 6            to such appropriate conditions as the Court deems fit.
 7
     E.D. Cal. L.R. 182(d). Plaintiff’s request is instead filed as a “Consent Order Granting Substitution
 8
     of Attorney” under Local Rule 182(g), as opposed to a “noticed motion” to withdraw as counsel
 9
     that includes the information required by Local Rule 182(d).
10

11            Accordingly, because Plaintiff’s counsel’s filing fails to comply with Local Rule 182(d), the

12   “Consent Order Granting Substitution of Attorney,” (Doc. 14), is DENIED WITHOUT

13   PREJUDICE to re-filing in compliance with the Local Rules.
14

15
     IT IS SO ORDERED.
16

17   Dated:      April 23, 2020                                    /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
